PROSPECTUS 46,190,580 Shares GOLDEN PHOENIX MINERALS, INC. Common Stock This Prospectus relates to the sale of 46,190,580 shares of our common stock, no par value per share.We are selling 25,000,000 of these shares at an offering price of $0.18 per share and 12,500,000 of these shares at an offering price of $0.25 per share.These shares will be offered directly by the officers and directors of the Company. The Company does not have any agreement with underwriters for the sale of its common stock.This Prospectus also covers the sale of 590,580 shares of our common stock by the Selling Security Holders and the sale of 600,000 shares of our common stock by the Selling Security Holders upon the exercise of outstanding warrants. The Selling Security Holders are listed under “Selling Security Holders” on page 39.We will not receive any proceeds from the resale of any common stock by the Selling Security Holders sold pursuant to this Prospectus. However, we will receive gross proceeds of $120,000 if all of the options and warrants are exercised for cash by the Selling Security Holders. Our common stock is quoted on the OTC Bulletin Board under the symbol “GPXM.OB”. On May 30, 2008, the last reported sale price for our common stock as reported on the OTC Bulletin Board was $0.19 per share. The Selling Security Holders may, from time to time, sell, transfer or otherwise dispose of any or all of our shares of common stock on any stock exchange, market or trading facility on which the shares are traded or in private transactions. These dispositions may be at fixed prices, at prevailing market prices at the time of sale, at prices related to the prevailing market price, at varying prices determined at the time of sale or at negotiated prices. The Selling Security Holders may use any one or more of the following methods when selling shares: (i) ordinary brokerage transactions and transactions in which the broker-dealer solicits investors; (ii) block trades in which the broker-dealer will attempt to sell the shares as agent but may position and resell a portion of the block as principal to facilitate the transaction; (iii) purchases by a broker-dealer as principal and resale by the broker-dealer for its account; (iv) an exchange distribution in accordance with the rules of the applicable exchange; (v) privately negotiated transactions; (vi) to cover short sales after the date the registration statement of which this Prospectus is a part is declared effective by the Securities and Exchange Commission; (vii) broker-dealers may agree with the Selling Security Holders to sell a specified number of such shares at a stipulated price per share; (viii) a combination of any such methods of sale; and (ix) any other method permitted pursuant to applicable law. INVESTING IN OUR COMMON STOCK INVOLVES A HIGH DEGREE OF RISK. SEE “RISK FACTORS” BEGINNING ON OF THIS PROSPECTUS. NEITHER THE SECURITIES AND EXCHANGE COMMISSION NOR ANY STATE SECURITIES COMMISSION HAS APPROVED OR DISAPPROVED OF THESE SECURITIES OR DETERMINED IF THIS PROSPECTUS IS TRUTHFUL OR COMPLETE. ANY REPRESENTATION TO THE CONTRARY IS A CRIMINAL OFFENSE. Per Share Total Public offering price of 25,000,000 shares $ 0.18 $ 4,500,000 Public offering price of 12,500,000 shares $ 0.25 $ 3,125,000 Proceeds to the Company (before expenses) $ 7,625,000 The date of this Prospectus isJune 2, 2008. TABLE OF CONTENTS Page PROSPECTUS SUMMARY 1 DISCLOSURE REGARDING FORWARD-LOOKING STATEMENTS 2 RISK FACTORS 2 USE OF PROCEEDS 7 MARKET FOR COMMON EQUITY AND RELATED STOCKHOLDERS MATTERS 7 MANAGEMENT’S DISCUSSION AND ANALYSIS OR PLAN OF OPERATIONS 8 RESULTS OF OPERATIONS 13 LIQUIDITY AND CAPITAL RESOURCES 14 DESCRIPTION OF BUSINESS 17 DESCRIPTION OF PROPERTY 25 LEGAL PROCEEDINGS 25 MANAGEMENT 25 EXECUTIVE COMPENSATION 28 SECURITY OWNERSHIP OF CERTAIN BENEFICIAL OWNERS AND MANAGEMENT 33 CERTAIN RELATIONSHIPS AND RELATED TRANSACTIONS 35 SELLING SECURITY HOLDERS 36 PLAN OF DISTRIBUTION 37 DESCRIPTION OF SECURITIES 39 DISCLOSURE OF COMMISSION POSITION OF INDEMNIFICATION FOR SECURITIES ACT LIABILITIES 39 LEGAL MATTERS 40 EXPERTS 40 TRANSFER AGENT AND REGISTRAR 40 WHERE YOU CAN FIND MORE INFORMATION 40 FINANCIAL STATEMENTS F-1 You should rely only on the information contained in this Prospectus. We have not authorized anyone to provide you with different information. We are not making an offer of these securities in any state where the offer is not permitted. You should not assume that the information provided by this Prospectus is accurate as of any date other than the date on the front cover page of this Prospectus. PROSPECTUS SUMMARY Overview The following is only a summary of the information, financial statements and the notes included in this Prospectus. You should read the entire Prospectus carefully, including “Risk Factors” and our Financial Statements and the notes to the Financial Statements before making any investment decision. Unless the context indicates or suggests otherwise, the terms “we,” “our” and “us” means Golden Phoenix Minerals, Inc., and its subsidiaries. Our Business We are a mineral exploration, development and production company, initially formed in Minnesota on June 2, 1997. We reincorporated into the State of Nevada on May 30, 2008. Our business includes acquiring and consolidating mineral properties that we believe have a high potential for new mineral discoveries and profitability. Our focus is on properties containing gold, silver and molybdenum. Molybdenum is a base metal used in steel production and in the manufacture of a wide variety of products including, catalytic converters and specialty lubricants. Our two primary mining property assets are the Ashdown molybdenum project operated by the Ashdown Project LLC (the “Ashdown LLC”), in which we currently own a 60% member interest (and have claim, though contested, to an additional 9.5% interest, which brings our total interest to 69.5%), and the Mineral Ridge mine.
